     Case 2:16-cv-01317-JCM-GWF Document 72 Filed 10/21/19 Page 1 of 3



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No. 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Daisy Trust
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   THE BANK OF NEW YORK MELLON F/K/A            CASE NO.:   2:16-cv-01317-JCM-GWF
     THE BANK OF NEW YORK AS TRUSTEE
11   FOR THE CERTIFICATEHOLDERS OF
     CWMBS, INC., CHL MORTGAGE PASS               STIPULATION AND ORDER TO
12   THROUGH TRUST 2004-29, MORTGAGE              EXTEND DEADLINE FOR DAISY
     PASS-THROUGH CERTIFICATES, SERIES            TRUST’S OPPOSITION TO SECOND
13   2004-29, 2505 W. CHANDLER BLVD.,             MOTION FOR SUMMARY JUDGMENT
     CHANDLER, AZ 85224                                (First Request)
14
               Plaintiff,
15   vs.

16   CASCADE HOMEOWNERS ASSOCIATION,
     INC.; DAISY TRUST; AND ABSOLUTE
17   COLLECTION SERVICES, LLC,
                Defendants.
18   ______________________________________

19   DAISY TRUST,

20              Counterclaimant,
     vs.
21
     THE BANK OF NEW YORK MELLON F/K/A
22   THE BANK OF NEW YORK AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF
23   CWMBS, INC., CHL MORTGAGE PASS
     THROUGH TRUST 2004-29, MORTGAGE
24   PASS-THROUGH CERTIFICATES, SERIES
     2004-29, 2505 W. CHANDLER BLVD.,
25   CHANDLER, AZ 85224

26               Counter-defendant.

27   CASCADE HOMEOWNERS ASSOCIATION,

28                                            1
      Case 2:16-cv-01317-JCM-GWF Document 72 Filed 10/21/19 Page 2 of 3



 1            IT IS HEREBY STIPULATED AND AGREED by and between defendant Daisy Trust, by and
 2 through its attorney, Adam R. Trippiedi, Esq.; and plaintiff The Bank of New York Mellon f/k/a the Bank
 3 of New York as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass Through Trust
 4 2004-29, Mortgage Pass-Through Certificates, Series 2004-29, 2505 W. Chandler Blvd., Chandler, AZ
 5 85224, by and through its attorney, William S. Habdas, Esq., as follows:
 6            1. On September 30, 2019, plaintiff filed a second motion for summary judgment (ECF 71).
 7            2. The parties are very close to resolving this matter but require additional time to reach a
 8 settlement.
 9            3. Based on the anticipated settlement, and in an effort to conserve the parties’ resources and
10 judicial resources, the parties agree that defendant Daisy Trust’s opposition to plaintiff’s second motion
11 for summary judgment shall be due November 21, 2019.
12            4. Plaintiff’s reply in support of its second motion for summary judgment shall be due December
13 2, 2019.
14            5. This request is made in good faith and not for purposes of delay.
15            DATED this 21st day of October, 2019.
16 LAW OFFICES OF                                            AKERMAN LLP
   MICHAEL F. BOHN, ESQ. LTD.
17
18 By:       /s/ Michael F. Bohn, Esq. /                     By: /s/ William S. Habdas, Esq. /
           Michael F. Bohn, Esq.                                Ariel E. Stern, Esq.
19         Adam R. Trippiedi, Esq.                              William S. Habdas, Esq.
           2260 Corporate Circle, Suite 480                     1635 Village Center Cir, Ste 200
20         Henderson, Nevada 89074                              Las Vegas, Nevada 89134
           Attorney for defendant Daisy Trust                   Attorney for plaintiff
21
22 / / /
23 / / /
24 / / /
25
26
27
28                                                       2
     Case 2:16-cv-01317-JCM-GWF Document 72 Filed 10/21/19 Page 3 of 3



 1                                             ORDER
 2       IT IS HEREBY ORDERED as follows:
 3       1. Daisy Trust’s opposition to plaintiff’s second motion for summary judgment shall be due
 4 November 21, 2019.
 5       2. Plaintiff’s reply in support of its second motion for summary judgment shall be due
 6 December 2, 2019.
 7       IT IS SO ORDERED this
                          October 21,day of October, 2019.
                                      2019.
 8
 9                                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 3
